PARKER, Judge
Appellant’s sole assignment of error is that the sentence imposed constituted cruel and unusual punishment prohibited by the Eighth Amendment of the Federal Constitution. In this there is no merit. Numerous decisions of our Supreme Court have established that when punishment does not exceed the limits fixed by statute it cannot be classified as cruel and unusual in a constitutional sense, unless the punishment pro*169visions of the statute itself are unconstitutional. State v. Williams, 279 N.C. 515, 184 S.E. 2d 282; State v. Rogers, 275 N.C. 411, 168 S.E. 2d 345; State v. Bruce, 268 N.C. 174, 150 S.E. 2d 216. The punishment imposed in the present case was within statutory limits. The record reveals no violation of any constitutional right of the defendant. In the judgment appealed from and in the proceedings leading thereto, we find
No error.
Judges Vaughn and Graham concur.